FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA               
                Plaintiff-Appellee,          No. 07-50408
               v.
                                              D.C. No.
                                           CR-02-00938-RGK
JOHN WILLIAM STINSON, aka; Seal
C; Youngster; The Youngest,
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA                   No. 07-50409
                 Plaintiff-Appellee,
                                              D.C. No.
                v.
                                           CR-02-00938-
ROBERT LEE GRIFFIN, aka Seal E,                RGK-5
Blinky, McGrif, McGriff,
                                             OPINION
             Defendant-Appellant.
                                       
        Appeal from the United States District Court
           for the Central District of California
        R. Gary Klausner, District Judge, Presiding

                 Argued and Submitted
           March 8, 2011—Pasadena, California

                    Filed August 5, 2011

  Before: Pamela Ann Rymer, Consuelo M. Callahan, and
             Sandra S. Ikuta, Circuit Judges.

                  Opinion by Judge Rymer



                            10269
                   UNITED STATES v. STINSON              10273




                         COUNSEL

Paul E. Potter, Esq., Pasadena, California, for appellant Stin-
son.

Joseph F. Walsh, Esq., Los Angeles, California, for appellant
Griffin.

Shannon P. Ryan, Anne M. Voigts, Stephen G. Wolfe, Assis-
tant United States Attorneys, Los Angeles, California, for the
appellee.
10274              UNITED STATES v. STINSON
                         OPINION

RYMER, Circuit Judge:

   John Stinson and Robert Griffin appeal their convictions
for RICO conspiracy, 18 U.S.C. § 1962(d), for operating the
Aryan Brotherhood (AB) prison gang. Stinson also appeals
his conviction for violent crime in aid of racketeering
(VICAR), 18 U.S.C. § 1959(a)(1). We have jurisdiction pur-
suant to 28 U.S.C. § 1291, and we affirm.

                               I

   The AB started in 1964 as a group of white prison inmates
who asserted the need to protect themselves and later evolved
into an organization designed to traffic narcotics across
numerous California and federal prisons. In the early 1980s,
the California AB was reorganized such that it was governed
by a three-member commission. The commission had final
say on AB orders to kill, orders to enforce AB rules, and the
AB’s business efforts. Griffin was an original member of the
commission. By 1990, Stinson had joined Griffin on the com-
mission.

   A federal grand jury indicted Griffin and Stinson for oper-
ating a RICO conspiracy in violation of 18 U.S.C. § 1962(d)
and for two counts of VICAR in violation of 18 U.S.C.
§ 1959(a)(1). The RICO count set forth numerous overt acts
in furtherance of the conspiracy, including operating the Cali-
fornia Commission and 11 murders, attempted murders, or
conspiracies to murder. The VICAR counts alleged the mur-
ders of Arthur Ruffo and Aaron Marsh for the purpose of
maintaining or increasing Griffin and Stinson’s positions in
the AB.

   The case proceeded to a 27-day jury trial. The jury found
Stinson and Griffin guilty of the RICO count and Stinson
guilty of the VICAR counts. As for Griffin, the jury returned
                   UNITED STATES v. STINSON               10275
special verdicts finding him guilty of all the charged overt
acts of murder, attempted murder, or conspiracy to murder,
except the murder of Marsh and the attempt and conspiracy
to murder Jeffrey Barnett. The jury returned a special verdict
finding that Griffin had not withdrawn from the conspiracy
prior to the running of the statute of limitations on August 28,
1997. As for Stinson, the jury returned special verdicts find-
ing him guilty of the same overt acts as Griffin, plus the
Marsh murder. The jury also found Stinson guilty of VICAR
for aiding, abetting, and conspiring to murder Ruffo and
Marsh.

   Stinson and Griffin were sentenced to life terms on the
RICO count. Stinson was sentenced to additional life terms
for the VICAR counts. Stinson and Griffin timely appeal.

                               II

   This appeal centers on numerous procedural decisions by
the district court before and during the trial.

                               A

   Stinson and Griffin moved for dismissal of the VICAR
counts on the basis that venue was improper in the Central
District of California because the alleged murders occurred at
the Pelican Bay State Prison in the Northern District of Cali-
fornia. The district court denied the motion, reasoning that the
VICAR counts charged offenses that continued into the Cen-
tral District.

   In claims for improper venue in criminal cases, “the under-
lying legal basis is reviewed de novo, [though] a district
court’s ruling on a motion for change of venue is reviewed for
abuse of discretion.” United States v. Valdez-Santos, 457 F.3d
1044, 1046 (9th Cir. 2006). On such a pre-trial motion to dis-
miss, courts presume the truth of the allegations in the indict-
10276              UNITED STATES v. STINSON
ment. United States v. Jensen, 93 F.3d 667, 669 (9th Cir.
1996).

    [1] Under 18 U.S.C. § 3237(a), continuing offenses,
defined as offenses “begun in one district and completed in
another, or committed in more than one district,” may be
prosecuted “in any district in which such offense was begun,
continued, or completed.” Venue is proper under § 3237 when
an “essential conduct element” of the offense continues into
the charging district. United States v. Rodriguez-Moreno, 526
U.S. 275, 280-82 (1999). Venue is not proper when all that
occurred in the charging district was a “circumstance element
. . . [that] occurred after the fact of an offense begun and com-
pleted by others.” Id. at 280 n. 4 (quoting United States v.
Cabrales, 524 U.S. 1, 7 (1998)) (internal quotation marks
omitted). We have instructed that “[c]rimes that are not uni-
tary but instead span space and time . . . may be considered
continuing offenses.” United States v. Pace, 314 F.3d 344,
350 (9th Cir. 2002) (quoting United States v. Corona, 34 F.3d
876, 879 (9th Cir. 1994)) (internal quotation marks omitted);
see also United States v. Barnard, 490 F.2d 907, 911 (9th Cir.
1973).

   [2] We have not yet squarely reached the question of
whether VICAR can be a continuing offense under § 3237. In
answering that question, “a court must initially identify the
conduct constituting the offense (the nature of the crime) and
then discern the location of the commission of the criminal
acts.” Rodriguez-Moreno, 526 U.S. at 279. As for the first
step, we have already identified four elements of a VICAR
conviction:

    (1) that the criminal organization exists; (2) that the
    organization is a racketeering enterprise; (3) that the
    defendant committed a violent crime; and (4) that the
    defendant acted for the purpose of promoting his
    position in a racketeering enterprise.
                   UNITED STATES v. STINSON                10277
United States v. Banks, 514 F.3d 959, 964 (9th Cir. 2008)
(quoting United States v. Bracy, 67 F.3d 1421, 1429 (9th Cir.
1995) (alterations omitted). As for the second step, “essential
conduct elements” occurred in the Central District of Califor-
nia in addition to the Northern District of California. While
the physical killing of Ruffo and Marsh occurred in the North-
ern District, the indictment charged that Stinson, “within the
Central District of California” did “aid, abet, advice, encour-
age, and otherwise participate in the murder of Arthur Ruffo
. . . [and] Aaron Marsh.” The indictment therefore charged
that the essential conduct element of committing a violent
crime continued in the Central District. VICAR is conse-
quently a continuing offense in this case. As a result, venue
was proper in the Central District under 18 U.S.C. § 3237(a).
The district court did not err in denying the motion to dismiss
for improper venue.

                               B

   Griffin moved to sever his case from Stinson’s under Fed.
R. Crim. P. 14 on the ground that he would be prejudiced by
allegations against Stinson that do not apply to him. The dis-
trict court denied severance. The court also issued limiting
instructions to the jury that “you must decide the case for each
defendant on each charge against that defendant separately.”

  We review a denial of a motion for severance under Rule
14 for an abuse of discretion. United States v. Sullivan, 522
F.3d 967, 981 (9th Cir. 2008).

   [3] Rule 14 provides that “[i]f the joinder of offenses or
defendants . . . appears to prejudice a defendant,” then “the
court may . . . sever the defendants’ trials, or provide any
other relief that justice requires.” Fed. R. Crim. P. 14(a). Sev-
erance is appropriate under Rule 14 “only if there is a serious
risk that a joint trial would compromise a specific trial right
of one of the defendants, or prevent the jury from making a
reliable judgment about guilt or innocence.” Zafiro v. United
10278              UNITED STATES v. STINSON
States, 506 U.S. 534, 539 (1993). “There is a preference in the
federal system for joint trials of defendants who are indicted
together.” Id. at 537.

  [4] Griffin does not identify a “specific trial right” that was
compromised by his joint trial. He argues that the district
court’s decision not to sever prejudiced him, because Stinson
asked questions of a government agent that led to improper
“vouching testimony” that was harmful to Griffin. Yet that is
an objection to the admission of that testimony, which we
address in subpart H, not to the court’s decision not to sever.
Any difference in trial strategy between Griffin and Stinson
was not analogous to cases in which co-defendants seek to
present mutually exclusive defenses, such that severance is a
prerequisite to the defendants’ due process right to mount a
defense. See, e.g., United States v. Mayfield, 189 F.3d 895,
899-900 (9th Cir. 1999).

   Nor may Griffin show that the joint trial “prevent[ed] the
jury from making a reliable judgment about guilt or inno-
cence” in light of the district court’s instruction. Zafiro, 506
U.S. at 539. Where “the district court uses great diligence in
instructing the jury to separate the evidence, severance is
unnecessary because the prejudicial effects of the evidence of
codefendants are neutralized.” United States v. Patterson, 819
F.2d 1495, 1503 (9th Cir. 1987) (footnote and internal quota-
tion marks omitted). See also United States v. Fernandez, 388
F.3d 1199, 1242-43 (9th Cir. 2004). The district court explic-
itly instructed the jury that it “must decide the case for each
defendant on each charge against that defendant separately.”
It is clear that the jury was able to compartmentalize the evi-
dence because it returned different verdicts with regard to
Griffin and Stinson on the overt act of the murder of Marsh.
“[T]he fact that the jury rendered selective verdicts is highly
indicative of its ability to compartmentalize the evidence.”
United States v. Lazarenko, 564 F.3d 1026, 1043 (9th Cir.
2009) (quoting United States v. Cuozzo, 962 F.2d 945, 950
(9th Cir. 1992)) (internal quotation marks omitted). As a
                    UNITED STATES v. STINSON               10279
result, the district court did not abuse its discretion in denying
Griffin’s motion to sever.

                                C

   The government originally sought the death penalty against
Stinson and Griffin and consequently sought to “death quali-
fy” the jury by excluding those who would automatically vote
against the death penalty because of their opposition to capital
punishment. Griffin filed a motion objecting to death qualifi-
cation on the footing that it violated his Sixth Amendment
right to an impartial jury selected from a representative cross
section of the community. The district court denied the
motion, and the jury was death qualified. The government
subsequently withdrew its intent to seek the death penalty.

   We review “independently and non-deferentially” chal-
lenges to the composition of a jury based on the Sixth
Amendment’s guarantee of a fair and impartial jury. United
States v. Sanchez-Lopez, 879 F.2d 541, 546 (9th Cir. 1989).

   [5] The Supreme Court has made clear that death qualify-
ing a jury in a capital case does not violate the Sixth Amend-
ment’s impartial jury or fair cross section requirements.
Lockhart v. McCree, 476 U.S. 162, 174, 184 (1986). The
Court has similarly found no Sixth Amendment violation in
death qualifying a jury even when a non-capital defendant is
tried jointly with a capital defendant. Buchanan v. Kentucky,
483 U.S. 402, 420 (1987).

   [6] We have since applied McCree and Buchanan in a
habeas case to hold that the use of a death qualified jury in
what the state supreme court held should have been a non-
capital case was not a clear due process violation. Furman v.
Wood, 190 F.3d 1002, 1004-05 (9th Cir. 1999). In Furman,
we explicitly rejected the argument that Buchanan was lim-
ited to cases in which non-capital defendants are tried jointly
with capital defendants. Id. at 1005. In light of Furman, there
10280                 UNITED STATES v. STINSON
was no Sixth Amendment violation here. The district court
did not err in proceeding with a death qualified jury.1

                                   D

   During jury selection, the district court rejected two Batson
challenges by Stinson and Griffin. Their first challenge was
to a government peremptory strike of a female potential juror,
number 78. The district court overruled the objection, reason-
ing that number 78 had mentioned that she wanted to get off
the case twice. The judge explained that he therefore could
see the government not being satisfied with her. After the
court denied the Batson challenge, the government indicated
that it was challenging number 78 so as not to anger her.

   During the selection of alternates, the government used a
peremptory on potential alternate number 101, also a woman.
Griffin and Stinson raised a second Batson challenge on the
ground that the prosecution was systematically removing
women from the jury. The government responded that number
101 had a nephew who spent many years in prison for robbery
and was familiar with the gangs on a personal basis. The dis-
trict court overruled the objection based on the years of
imprisonment of the nephew and the connection with the
gangs. The court noted that of the six people who were then
the alternates, there were three men and three women.

   The government later challenged potential alternate number
118 for cause on the basis that she was hesitant when she
talked about her boyfriend’s incarceration and seemed biased
with respect to the penal system. The district court denied that
challenge. The government then sought to remove the juror
with a peremptory challenge. Stinson and Griffin again raised
  1
    The argument that VICAR is not an offense eligible for the death pen-
alty under the Federal Death Penalty Act, 18 U.S.C. § 3591, is contrary to
our precedent. United States v. Fernandez, 231 F.3d 1240, 1242-43 (9th
Cir. 2000).
                   UNITED STATES v. STINSON                10281
Batson for systematic exclusion of women. This time, the
court sustained the objection, reasoning that it was not
impressed with number 118 having any problems.

   In Batson challenges to discriminatory peremptory strikes,
district court determinations of whether a prima facie showing
of discrimination has been made are reviewed for clear error.
Tolbert v. Page, 182 F.3d 677, 685 (9th Cir. 1999) (en banc).
The same applies to determinations of whether purposeful dis-
crimination has been shown. Hernandez v. New York, 500
U.S. 352, 369 (1991) (plurality). If the district court applies
the wrong legal standard, however, we review the claim de
novo. Paulino v. Castro, 371 F.3d 1083, 1090 (9th Cir. 2004).

   The Equal Protection Clause prohibits discrimination in
jury selection on the basis of gender. J.E.B. v. Alabama ex rel.
T.B., 511 U.S. 127, 146 (1994). In order to challenge such dis-
crimination:

    First, a defendant must make a prima facie showing
    that a peremptory challenge has been exercised on
    the basis of gender. Second, if that showing has been
    made, the prosecution must offer a gender-neutral
    basis for striking the juror in question. Third, in light
    of the parties’ submissions, the trial court must
    determine whether the defendant has shown purpose-
    ful discrimination.

United States v. Alanis, 335 F.3d 965, 967 (9th Cir. 2003)
(internal brackets omitted).

   Under this framework, the district court did not clearly err.
Regarding potential juror 78, the district court appears to have
concluded that Stinson and Griffin did not meet the first
requirement of making a prima facie showing of discrimina-
tion, as the court denied their request without seeking a
response from the government. The record supports this con-
clusion. Number 78 had asked several times not to be selected
10282              UNITED STATES v. STINSON
because of a personal conflict. This led the judge indepen-
dently to suggest that she be excused. While the government
had previously challenged four women, it had also challenged
two men. Considering the totality of the relevant facts, the
record suggests that number 78 was stricken because of her
insistence that she did not want to serve, not because of her
gender.

   [7] Regarding potential alternate 101, the district court
appears to have concluded that Griffin and Stinson made a
prima facie showing, as it went on to call for a response from
the government. At the second step, the government offered
a gender neutral explanation: her nephew’s long time in
prison and her personal familiarity with gangs. At the third
step, the court accepted that explanation and did not find pur-
poseful discrimination. At root, this was a credibility determi-
nation that the district court was in the best position to make.
Hernandez, 500 U.S. at 365. Furthermore, the proffered
explanation appears credible because the government had not
challenged the previous three female alternates.

  Regarding potential alternate 118, Stinson and Griffin were
not harmed because the district court did not excuse her. In
sum, the district court did not clearly err in rejecting the two
Batson challenges.

                               E

   Stinson served a subpoena on the California Department of
Corrections and Rehabilitation (CDCR) for the confidential
file that the CDCR kept on him. The district court ordered the
CDCR to produce Stinson’s confidential file in unredacted
form to the government and ordered the government to redact
any sensitive information in order to protect the safety and
security of witnesses. Stinson then filed two motions to com-
pel discovery from the government of an unredacted version
of the confidential file or, in the alternative, for the court to
                   UNITED STATES v. STINSON               10283
review the redacted material in camera to determine what
must remain redacted. The district court denied the motions.

   We generally review asserted Brady violations de novo.
United States v. Brumel-Alvarez, 991 F.2d 1452, 1456 (9th
Cir. 1993). Decisions concerning redactions or the production
of specific information within a document are reviewed for
clear error. United States v. Si, 343 F.3d 1116, 1122 (9th Cir.
2003); United States v. Monroe, 943 F.2d 1007, 1012 (9th
Cir. 1991).

   Under Brady, “the suppression by the prosecution of evi-
dence favorable to an accused upon request violates due pro-
cess where the evidence is material either to guilt or to
punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963).
There are three components of a Brady violation: “[t]he evi-
dence at issue must be favorable to the accused, either
because it is exculpatory, or because it is impeaching; that
evidence must have been suppressed by the State, either will-
fully or inadvertently; and prejudice must have ensued.”
Strickler v. Greene, 527 U.S. 263, 281-82 (1999). “To deter-
mine whether prejudice exists, we look to the materiality of
the suppressed evidence.” Jackson v. Brown, 513 F.3d 1057,
1071 (9th Cir. 2008). When looking to materiality, the ques-
tion is “whether admission of the suppressed evidence would
have created a reasonable probability of a different result,” so
the defendant “must show only that the government’s eviden-
tiary suppression undermines confidence in the outcome of
the trial.” United States v. Jernigan, 492 F.3d 1050, 1053-54
(9th Cir. 2007) (en banc) (internal citation and quotation
marks omitted).

   [8] Stinson has not shown that the redacted documents
constituted a Brady violation. The documents referenced are
debriefing interviews of inmates who did not testify at trial,
so the redacted identities of the debriefers were not material,
let alone exculpatory or impeaching. Nor is Stinson able to
show a “reasonable probability of a different result” by specu-
10284              UNITED STATES v. STINSON
lating about what might have been redacted. Jernigan, 492
F.3d at 1053-54. A district court need not make such docu-
ments available based on “mere speculation about materials in
the government’s files.” United States v. Mincoff, 574 F.3d
1186, 1200 (9th Cir. 2009) (quoting United States v.
Michaels, 796 F.2d 1112, 1116 (9th Cir. 1986)) (internal quo-
tation marks omitted).

   [9] Neither does Stinson show that the district court erred
in not reviewing an unredacted version of the documents in
camera. In United States v. Alvarez, 86 F.3d 901, 906-07 (9th
Cir. 1996), we discussed the Jencks Act’s requirement that the
government produce any statement of a witness that relates to
his testimony. We recognized that, under the Jencks Act,
when the United States claims that a statement ordered to be
produced does not relate to the testimony of a witness, “the
court shall order the United States to deliver such statement
for the inspection of the court in camera” and “the court shall
excise the portions of such statement which do not relate.” Id.
at 907 (quoting 18 U.S.C. § 3500(c)). In this case, however,
the redaction procedure discussed in Alvarez does not apply
because none of the redactions at issue concerned statements
of testifying witnesses. We therefore conclude that the district
court did not err in supervising discovery because the govern-
ment did not redact Brady material and the court was not
required to review unredacted documents in camera.

                               F

   Government witness Clifford Smith admitted on direct and
cross-examination that he had previously perjured himself,
including in a related trial against other members of the AB.
Smith also testified that he had received a total of $1,000 to
$1,500 for his testimony over the past four or five years from
a federal agent, Michael Halualani, including payments after
his perjury in the related AB case. Government witness Brian
Healy testified on cross-examination that agent Halualani had
made him feel threatened that he could be indicted and get the
                   UNITED STATES v. STINSON               10285
death penalty if he did not cooperate. Halualani later testified
that he probably did threaten Healy in that way. Government
witness David Griffin testified on cross-examination that a
California corrections officer threatened to send him to soli-
tary confinement if he did not produce information about
defendant Robert Griffin.

   Griffin and Stinson moved the district court to dismiss the
indictment for extreme and outrageous conduct and under the
court’s supervisory powers, citing the government’s conduct
with regard to these three witnesses. Stinson moved to sup-
press their testimony. The district court denied both motions.
The court subsequently instructed the jury that it could con-
sider a witness’s previous acts of perjury in deciding whether
or not to believe that witness.

   We review de novo a district court’s denial of a motion to
dismiss an indictment due to outrageous government conduct.
United States v. Gurolla, 333 F.3d 944, 950 (9th Cir. 2003).
A district court’s decision not to use its supervisory powers to
dismiss an indictment is reviewed only for abuse of discre-
tion. Id. We review denials of motions to suppress de novo.
United States v. Crawford, 372 F.3d 1048, 1053 (9th Cir.
2004) (en banc).

   In order to show outrageous government conduct, defen-
dants must show conduct that violates due process in such a
way that it is “so grossly shocking and so outrageous as to
violate the universal sense of justice.” United States v.
Restrepo, 930 F.2d 705, 712 (9th Cir. 1991) (quoting United
States v. O’Connor, 737 F.2d 814, 817 (9th Cir. 1984)) (inter-
nal quotation marks omitted). The defense is therefore “lim-
ited to extreme cases in which the government’s conduct
violates fundamental fairness.” Gurolla, 333 F.3d at 950.

  [10] The government’s conduct with regard to Smith does
not meet this standard. We are unaware of any case in which
we have dismissed an indictment for similar witness compen-
10286              UNITED STATES v. STINSON
sation or for the testimony of a witness with a history of per-
juring himself. We have upheld much greater compensation.
United States v. Cuellar, 96 F.3d 1179, 1182 (9th Cir. 1996).
As for the witness’s history of perjury, the jury was made
aware of this history on direct and cross-examination and was
free to weigh the testimony accordingly. The court explicitly
instructed the jury that it could consider previous acts of per-
jury in deciding whether or not to believe a witness. This is
not a case in which the credibility of a witness came into
question only after the trial or in which the government know-
ingly introduced false testimony. See, e.g., Mesarosh v.
United States, 352 U.S. 1 (1956); Napue v. Illinois, 360 U.S.
264 (1959). In light of the “traditional safeguards” of disclo-
sure to the jury on cross-examination and the jury instruction,
the government’s conduct regarding Smith was not outra-
geous. Cuellar, 96 F.3d at 1183.

   [11] Nor was the government’s conduct with regard to
Healy and David Griffin outrageous. We have upheld similar
pressure by the government to secure witness cooperation.
United States v. Ryan, 548 F.2d 782, 788-89 (9th Cir. 1976);
see also United States v. Dudden, 65 F.3d 1461, 1466 (9th
Cir. 1995). Accordingly, the government’s conduct did not
rise to the level of coercion. See, e.g., Hysler v. Florida, 315
U.S. 411 (1942). The government’s conduct with regard to
these witnesses was thus not “so grossly shocking and so out-
rageous as to violate the universal sense of justice.” Restrepo,
930 F.2d at 712.

   Even if the conduct did not rise to the level of a due process
violation, the court could have nonetheless dismissed the
indictment under its supervisory powers. United States v.
Barrera-Moreno, 951 F.2d 1089, 1091 (9th Cir. 1991). Such
a power may be exercised “to remedy a constitutional or stat-
utory violation; to protect judicial integrity by ensuring that a
conviction rests on appropriate considerations validly before
a jury; or to deter future illegal conduct.” Id. The power is not
strictly limited to those uses. United States v. W.R. Grace, 526
                    UNITED STATES v. STINSON               10287
F.3d 499, 511 n. 9 (9th Cir. 2008) (en banc). Here, as we have
explained, there was no constitutional violation or illegal con-
duct to be deterred. Nor was judicial integrity at risk, as cross-
examination and jury instructions addressed concerns about
witness credibility.

   [12] We therefore conclude that the district court did not
err in denying the motion to dismiss for outrageous govern-
ment conduct or under its supervisory powers. Because there
was no constitutional or other violation, the district court sim-
ilarly did not err in denying the motion to suppress.

                                G

   In 2006, a different district court granted Griffin’s writ of
habeas corpus, which asserted that his indefinite confinement
in a segregated housing unit unless he would debrief the gov-
ernment about the AB violated the Eighth Amendment. That
court reasoned that Griffin’s confinement for what was by
then 20 years had vitiated his active gang participation and
rendered insignificant any information he still had about the
AB.

   In this case, defense expert witness Robert Ayers testified
that Griffin was inactive in the AB, at least as of 1997. After
cross-examination, Griffin sought to rehabilitate the witness
by introducing the habeas order to ask Ayers what effect it
had on his opinion of Griffin’s withdrawal. The district court
ruled that the order was not admissible.

   We review a district court’s evidentiary rulings for abuse of
discretion. Tritchler v. County of Lake, 358 F.3d 1150, 1155
(9th Cir. 2004). This includes the exclusion of evidence under
a hearsay rule. United States v. Ortega, 203 F.3d 675, 682
(9th Cir. 2000).

   A prior judgment is “hearsay to the extent that it is offered
to prove the truth of the matters asserted in the judgment,” but
10288                 UNITED STATES v. STINSON
is “not hearsay, [ ] to the extent that it is offered as legally
operative verbal conduct that determined the rights and duties
of the parties.” United States v. Boulware, 384 F.3d 794, 806
(9th Cir. 2004). In Boulware, we held that a prior judgment
determining the ownership of assets was not hearsay in a tax
prosecution to the extent it was offered not for its truth but
merely to establish its legal effect. Id. at 806-807. On the
other hand, in United States v. Sine, 493 F.3d 1021, 1036-37
(9th Cir. 2007), we held that a prior court order was hearsay
when findings from the order were used to cross-examine a
witness, since the purpose was for the jury to agree with the
prior judge’s findings.

   [13] In this case, the order granting the habeas petition was
inadmissible hearsay because it was offered for its truth, as in
Sine. Griffin sought to reinforce Ayers’s testimony by intro-
ducing the habeas order that reached a similar conclusion as
Ayers. He implied this purpose when he told the court he
would show it to Ayers and ask him what effect that has on
his opinion. This indicates that the order was offered for its
truth, specifically so that the jury would agree with the prior
judge’s conclusions which corroborated Ayers’s testimony.
The order was not being offered merely to establish its legal
effect, i.e. that Griffin had a legal right to be released from
segregated housing as of the date of the order. The district
court therefore did not abuse its discretion in excluding the
order.2

                                   H

   During trial, Stinson called government investigator Halua-
lani to testify concerning the background of government
informant—witnesses Smith, Harper, Roach, and Healy. Stin-
  2
   Nor is the order admissible under Fed. R. Evid. 703. That rule concerns
the “facts or data in the particular case upon which an expert bases an
opinion or inference.” Fed. R. Evid. 703. The order was not a basis for
Ayers’s opinion.
                   UNITED STATES v. STINSON               10289
son elicited testimony that Halualani was aware of prior per-
jury by Smith but had still paid him for his testimony because
he did not deem him unreliable at the time. Stinson also asked
what if anything Halualani had done to verify Harper’s prior
statement that he heard Stinson order Healy to murder Ruffo.
Finally, Stinson elicited testimony suggesting that Roach and
Healy could have fabricated their stories with other infor-
mants housed in the same unit.

   Before cross-examination, Stinson and Griffin raised with
the court their concern that the government on cross-
examination would try to use Halualani to vouch for the credi-
bility of Smith, Harper, Roach, and Healy. The district court
responded that the “door [h]as been opened” to questions like
“if you say that some of these informants . . . are unreliable
why do you use them,” but the government could not ask
“whether or not . . . these three witnesses are believable.”

   On cross-examination, the government asked Halualani
about his use of the four informants. Regarding Smith, the
government asked Halualani why he had continued to pay
Smith after his prior perjury, to which Halualani responded,
“I still found him to be reliable about the things he had testi-
fied about concerning the Aryan Brotherhood.” Regarding
Harper, the government elicited that Halualani determined
that Harper had not lied to him by reviewing prison records
and based on Harper’s knowledge as well as letters and meet-
ings between AB members and Harper. Regarding Roach and
Healy, the government asked how Halualani countered con-
cerns that they had fabricated testimony in a certain unit, to
which Halualani responded that both had been debriefed
before entering that unit. He also testified that information
corroborated 99 percent of what Roach had said, and that
Healy’s statements seemed reliable because they were against
his interests.

  Griffin and Stinson objected to this testimony as vouching
and moved to strike, but the district court overruled the objec-
10290              UNITED STATES v. STINSON
tions. The district court also denied Griffin and Stinson’s
motion for a new trial based on the alleged vouching.

  We review alleged vouching for harmless error when, as
here, the defendant objected at trial. United States v. Her-
manek, 289 F.3d 1076, 1098 (9th Cir. 2002). We review for
abuse of discretion a district court’s rulings on alleged pro-
secutorial misconduct, including vouching. United States v.
Sarkisian, 197 F.3d 966, 988 (9th Cir. 1999).

   “Improper vouching occurs when the prosecutor places the
prestige of the government behind the witness by providing
personal assurances of the witness’s veracity. Improper
vouching also occurs where the prosecutor suggests that the
testimony of government witnesses is supported by informa-
tion outside that presented to the jury.” United States v.
Wright, 625 F.3d 583, 610 (9th Cir. 2010) (internal citations
and quotation marks omitted). “[P]rosecutorial misconduct
may occur through the prosecutor’s own vouching remarks or
when the prosecutor elicits vouching testimony from witness-
es.” Cheney v. Washington, 614 F.3d 987, 996 n.4 (9th Cir.
2010). We have rejected the proposition that “whenever a
defense counsel attacks the credibility of witnesses the prose-
cutor can respond with vouching statements.” United States v.
Weatherspoon, 410 F.3d 1142, 1150 (9th Cir. 2005).

   [14] We have previously concluded that it is not vouching
when the government elicits testimony from a government
agent about the prior reliability of an informant-witness after
the defendant opens the door on direct examination. United
States v. Nobari, 574 F.3d 1065, 1078 (9th Cir. 2009). In
Nobari, the defendant called a government informant to tes-
tify and attempted to impeach him with alleged prior untruth-
fulness in violation of a prior plea agreement. We held that
this “opened the door” so that questions by the prosecution to
the informant about his prior truthfulness under that agree-
ment would not be vouching. Id. We also held that it was not
vouching for the government then to elicit testimony from a
                   UNITED STATES v. STINSON               10291
government agent about whether that informant had proven
reliable and truthful in his daily contacts with agent. Id. On
the other hand, we have rejected the testimony of government
agents as vouching when it addresses an informant-witness’s
present credibility in the case. United States v. Rudberg, 122
F.3d 1199, 1204 (9th Cir. 1997).

   [15] Applying these cases, the testimony elicited from
Halualani regarding Smith and Harper was not vouching.
Halualani testified that he paid Smith after past perjury
because he still found him reliable at that time. Similarly with
Harper, Halualani limited his testimony entirely to whether
Harper had lied to him during his investigation and what steps
he took in the past to confirm that. As in Nobari, nowhere did
his testimony address the credibility of the trial testimony of
Smith and Harper.

   With regard to Roach and Healy, the government elicited
vouching testimony only to the extent that Halualani referred
to the corroboration of statements and evidence used in this
trial. Regardless, we do not reverse on the basis of vouching
if the error was harmless. Sarkisian, 197 F.3d at 990. “In
applying a harmless error analysis in the context of vouching,
we must determine whether it is more probable than not that
the prosecutor’s conduct materially affected the fairness of the
trial.” Hermanek, 289 F.3d at 1102. When a small amount of
vouching occurs in the context of a large trial and strong gov-
ernment case, we have found the error harmless. See Wright,
625 F.3d at 613 (vouching statements were harmless because
they “were relatively isolated incidents over the course of a
ten day trial”); Hermanek, 289 F.3d at 1102; Sarkisian, 197
F.3d at 990.

   Even assuming that vouching occurred, it is unlikely that
the vouching materially affected the fairness of the trial
because the government put forward a significant amount of
evidence of a RICO conspiracy and VICAR. Any vouching
for Roach and Healy occupies only six pages in the record of
10292              UNITED STATES v. STINSON
a trial in which the government put on 29 witnesses over at
least 15 days of testimony in its case in chief. Ruffo’s killer
testified that he killed Ruffo on behalf of Griffin and Stinson
and that another AB member killed Marsh for them. Docu-
mentary evidence of the RICO conspiracy included a letter
from Stinson and Griffin describing the AB’s strategy against
other gangs and justifying and planning murders. Another
document described the organization of the AB to pursue
criminal activities. The government admitted in evidence a
letter from Griffin acknowledging that he had been a member
of the AB Commission prior to 1985. The government also
admitted receipts of documents exchanged among Griffin,
Stinson, and other AB members in 1993 and 1994.

   [16] The government also put forward a large quantity of
evidence that Griffin did not withdraw from the AB prior to
the 1997 date relevant to the statute of limitations, so any
vouching was harmless with respect to this defense as well.
As explained, Harper’s testimony was not vouched for, and he
linked Griffin to the AB during the Marsh murder, which was
just before the 1997 date. David Griffin testified that defen-
dant Robert Griffin offered to help him join the AB in 1999.
Corroborating the testimony that Griffin had not withdrawn
before 1997, the government introduced documentary evi-
dence including: a sham pleading from 1999 discussing the
AB’s business efforts that indicated it was to be sent to Grif-
fin; 2001 and 2002 AB membership lists showing Griffin still
in the AB; a 2002 postcard to Griffin from an AB member;
and pen register data showing numerous calls in 1998 and
1999 between the place where Griffin was housed and another
AB member. The strength of this documentary evidence in
combination with the testimony of Harper and David Griffin
rendered any vouching harmless to Griffin’s withdrawal
defense. We therefore conclude that even if the government
elicited vouching testimony, it was harmless in light of the
strength of its case.
                   UNITED STATES v. STINSON                10293
                                I

   Griffin called as an expert witness Robert Ayers, a warden
at the Pelican Bay state prison while Griffin was housed there.
He testified that, in 1997 or 1998, he read Griffin’s confiden-
tial file and had an investigation conducted into whether Grif-
fin was still active in the AB. Ayers testified that his opinion
from that investigation was that Griffin was no longer active
in the AB.

   On cross-examination, the government posed a series of
hypotheticals about whether Ayers’s opinion would be differ-
ent if there were more recent evidence in Griffin’s confiden-
tial file showing AB activity. Some of these hypotheticals
concerned matters for which evidence was introduced at trial.
Others concerned redacted inmate debriefings not in evidence,
though the government later unsuccessfully attempted to
introduce them. Others concerned matters that were never
introduced in evidence nor even disclosed to Griffin and Stin-
son. At the end of cross-examination, the government told
Ayers that a defense attorney “didn’t share any of that stuff
with you.”

   The district court told the jury that “if the underlying facts
of a hypothetical question are not proved in court then the
opinion has no meaning . . . you are not to assume any of this
happened unless it’s proved later.” In addition to this admoni-
tion to the jury during cross-examination, the district court at
the close of evidence instructed the jury: “Questions were
asked of the witness Robert Ayers on cross-examination about
documents he had not seen. In light of the fact that the ques-
tions are not evidence, you are to disregard such questions
and answers given concerning any documents obviously that
he had not read or seen.” The court also more generally
instructed that “[q]uestions and objections of the lawyers are
not evidence.”

   Partly on the basis of this cross-examination, Griffin and
Stinson moved for a new trial, which the district court denied.
10294              UNITED STATES v. STINSON
   We review alleged prosecutorial misconduct for harmless
error when, as here, the defense objected at trial. Wright, 625
F.3d at 610. We review for abuse of discretion a district
court’s rulings on alleged prosecutorial misconduct. Sarki-
sian, 197 F.3d at 988.

   “It is improper under the guise of artful cross-examination,
to tell the jury the substance of inadmissible evidence.”
United States v. Sanchez, 176 F.3d 1214, 1222 (9th Cir. 1999)
(quotations omitted). Experts may be asked hypothetical ques-
tions on cross-examination, but such questions “must not
require the expert to assume facts that are not in evidence.”
Taylor v. Burlington Northern R. Co., 787 F.2d 1309, 1317-
18 (9th Cir. 1986). “[P]roceedings shall be conducted, to the
extent practicable, so as to prevent inadmissible evidence
from being suggested to the jury by any means.” Fed. R. Evid.
103(c)

   [17] All the hypotheticals based on debriefs not admitted
in evidence told the jury the substance of inadmissible hear-
say. The debriefs were out of court statements offered for
their truth—that Griffin had, for example, recently ordered a
hit on the so-called Black Dragon Rapist, and therefore had
not withdrawn from the AB. The debriefs were not suggested
merely to show that documents existed that Ayers had not
seen, because the government had already established that
Ayers had not seen documents added to Griffin’s confidential
file after 1998. Nor could the debriefs be disclosed under Fed.
R. Evid. 703 or 705, as they were explicitly not the basis of
Ayers’s opinion. We therefore conclude that it was prosecu-
torial misconduct to pose questions or hypotheticals to Ayers
concerning debriefs that were not admitted in evidence.

   However, we do not reverse for prosecutorial misconduct
if it is harmless. Wright, 625 F.3d at 610. The inquiry is
“whether it is more probable than not that the prosecutor’s
conduct materially affected the fairness of the trial.” Her-
manek, 289 F.3d at 1102. “To determine whether the prosecu-
                   UNITED STATES v. STINSON                10295
tor’s misconduct affected the jury’s verdict, we look first to
the substance of a curative instruction. . . . Another important
factor contributing to the prejudicial effect of improper state-
ments is the strength of the case against a defendant.” Wea-
therspoon, 410 F.3d at 1151.

   As for the first factor, the district court offered a curative
instruction that “you are to disregard such questions and
answers given concerning any documents obviously that
[Ayers] had not read or seen.” The court also instructed that
“[q]uestions and objections of the lawyers are not evidence.”
It further warned the jury during the cross-examination that
“you are not to assume any of this happened unless it’s
proved later.” As we have observed, “juries are assumed to
follow the court’s instructions.” United States v. Cardenas-
Mendoza, 579 F.3d 1024, 1030 (9th Cir. 2009). As for the
second factor, as we have explained, the government had a
strong case that Griffin had not withdrawn from the AB.

   [18] We have found misconduct similar to that in this case
to be harmless in light of such jury instructions and strong
evidence. United States v. Schindler, 614 F.2d 227, 228 (9th
Cir. 1980); see also Sarkisian, 197 F.3d at 988 (1999). The
government’s case was strong enough that the cumulative
effect of the misconduct and the minimal vouching was still
harmless. As a result, we conclude that the prosecutorial mis-
conduct in posing hypotheticals concerning debriefs not in
evidence was harmless in light of jury instructions and an oth-
erwise strong government case.

                               J

  In light of the cross-examination of Ayers, Griffin
requested that the district court instruct the jury that:

    [G]overnment’s counsel Mark Aveis implied that
    defense counsel had not provided Mr. Ayers with the
    entire confidential file. . . . [D]efense counsel pro-
10296              UNITED STATES v. STINSON
    vided Robert Ayers with all of the confidential docu-
    ments and debriefings that defense counsel had
    received from the government. Therefore, you
    should not consider the fact that Warden Robert
    Ayes did not read all of the documents and debrief-
    ings in Robert Griffin’s confidential file as a factor
    that in any way lessens the persuasiveness of his
    expert testimony.

The district court denied the request. The court did, however,
instruct the jury that:

    Questions were asked of the witness Robert Ayers
    on cross-examination about documents he had not
    seen. In light of the fact that the questions are not
    evidence, you are to disregard such questions and
    answers given concerning any documents obviously
    that he had not read or seen.

   The government proposed a jury instruction that acts
intended to conceal a conspiracy may be in furtherance of the
conspiracy’s goals. In response to Griffin’s objection, the dis-
trict court modified the instruction and ultimately instructed
the jury that “acts intended to conceal or cover up the exis-
tence of the conspiracy may or may not be in furtherance of
the conspiracy’s aims or goals.”

   The standard of review for a district court’s denial of a pro-
posed jury instruction “turns on the nature of the error
alleged.” United States v. Knapp, 120 F.3d 928, 930 (9th Cir.
1997). “We review de novo whether the district court’s
instructions adequately presented the defendant’s theory of
the case,” but “we review the instruction’s ‘precise formula-
tion’ for an abuse of discretion.” Id. (quoting United States v.
Woodley, 9 F.3d 774, 780 (9th Cir. 1993).

  With respect to the instruction on Ayers, assuming the gov-
ernment improperly implied that the defense concealed docu-
                   UNITED STATES v. STINSON               10297
ments from Ayers, the instruction the district court gave
addresses it. Any such implication arose from the hypotheti-
cals about documents not in evidence and asking Ayers why
the defense “didn’t share any of that stuff with you.” How-
ever, the district court instructed the jury to “disregard such
questions and answers given concerning any documents obvi-
ously that he had not read or seen.” When the jury accord-
ingly disregarded the government’s questions, it was not able
to draw inferences about defense counsel from those ques-
tions. The instruction given therefore addressed any improper
inference.

   As for the instruction on acts intended to conceal, the dis-
trict court’s instruction was a correct statement of the law
under Grunewald v. United States, 353 U.S. 391 (1957). The
Court in Grunewald held that “a vital distinction must be
made between acts of concealment done in furtherance of the
main criminal objectives of the conspiracy, and acts of con-
cealment done after these central objectives have been
attained, for the purpose only of covering up after the crime.”
Id. at 405. Depending on the scope of the alleged conspiracy,
we have since noted that concealment may or may not be in
furtherance of the conspiracy. Compare United States. v. Fin-
lay, 55 F.3d 1410, 1415 (9th Cir. 1995) (in furtherance), with
United States v. Green, 594 F.2d 1227, 1229 (9th Cir. 1979)
(potentially not in furtherance).

   [19] In this case, the conspiracy as charged specifically
includes the “attempt to conceal from law enforcement the
existence of the Aryan Brotherhood, the identity of its partici-
pants, and the ways in which it conducts its affairs.” This case
therefore fits neatly into the Grunewald category of cases
concerning “acts of concealment done in furtherance of the
main criminal objectives of the conspiracy.” Grunewald, 353
U.S. at 405. As a result, the district court’s instruction was
entirely consistent with Grunewald, as it properly gave the
jury latitude to interpret recent acts of concealment as acts in
furtherance that defeat Griffin’s withdrawal defense. We
10298               UNITED STATES v. STINSON
therefore conclude that the district court did not err in its jury
instructions.

                                K

   During the trial, Ricky Rose, a potential government wit-
ness who was never called, left the courthouse and said
“they’re not guilty” in the presence of two jurors. In response,
the district court interviewed those jurors, telling them that
“the people that approached you are not parties to this case”
and asking “whether or not their having any contact with you
would have any effect on your deliberations.” The jurors indi-
cated that the contact would not affect their deliberations.
Griffin requested that the court instruct the jurors that Rose
was a government witness. The court denied the request.

   “We review alleged jury misconduct independently, in the
context of the entire record” but “accord substantial weight to
the trial judge’s conclusion as to the effect of alleged juror
misconduct.” United States v. Madrid, 842 F.2d 1090, 1092
(9th Cir. 1988).

   “When there has been improper contact with a juror or any
form of jury tampering-whether direct or indirect-we apply a
presumption of prejudice.” United States v. Simtob, 485 F.3d
1058, 1064 (9th Cir. 2007) (citing, e.g., Remmer v. United
States, 347 U.S. 227, 229 (1954). “[T]he presumption of prej-
udice applies when the unauthorized conduct or contact is
possibly prejudicial.” United States v. Rutherford, 371 F.3d
634, 642 (9th Cir. 2004).

   We have affirmed convictions despite improper contact
with a juror when the district court held a hearing and deter-
mined that there was no prejudice. United States v. Elias, 269
F.3d 1003, 1019-20 (9th Cir. 2001). By contrast, courts have
expressed concern about prejudice when district courts fail to
interview jurors to evaluate prejudice after discovering the
contact. Remmer, 347 U.S. at 229; Simtob, 485 F.3d at 1064-
                    UNITED STATES v. STINSON                10299
65; United States v. Angulo, 4 F.3d 843, 846-67 (9th Cir.
1993).

   The district court’s interview with the jurors was sufficient
to overcome the presumption of prejudice. The district court
interviewed both affected jurors and asked “is there anything
about that contact that would affect your deliberations in this
case?” The jurors answered that they weren’t affected. The
district court was satisfied with their answers, and the “trial
judge is uniquely qualified to appraise the probable effect of
information on the jury. . . . The judge’s conclusion about the
effect of the alleged juror misconduct deserves substantial
weight.” United States v. Bagnariol, 665 F.2d 877, 885 (9th
Cir. 1981).

   [20] We see no reason why the judge would have needed
specifically to instruct the jurors that Rose was a government
witness to prevent juror bias. Any concern that jurors would
assume Rose was affiliated with the defense was addressed by
the instruction that “the people that approached you are not
parties to this case.” In light of the district court’s instruction
distancing Rose from both parties and the court’s interview
with the jurors to ensure a lack of prejudice, the district court
did not err in declining to instruct the jurors that Rose had
been a potential government witness.

                                L

   During its deliberations, the jury requested that only por-
tions of the testimony of four witnesses be read back to it,
specifically their testimony concerning a murder and three
attempted murders that were alleged overt acts. Stinson and
Griffin objected to the reading of only parts of the testimony
of these witnesses.

   The district court allowed the partial read backs, which
included those portions of the witnesses’ direct and cross-
examinations that pertained to the specified murders and
10300               UNITED STATES v. STINSON
attempted murders. The testimony was read in open court.
The court told the jury it could have any additional testimony
read back. Yet the district court did not admonish the jury
against unduly emphasizing the testimony that was read back.
Defense counsel did not object to this lack of admonition.

   “We review for abuse of discretion the ‘decision to honor
a request that the court reporter read his notes of certain testi-
mony for the jury’s benefit after deliberation has begun.’ ”
United States v. Sandoval, 990 F.2d 481, 486 (9th Cir. 1993)
(quoting United States v. Birges, 723 F.2d 666, 671 (9th Cir.
1984)). Under that standard, we will not reverse unless we
have a “definite and firm conviction that the district court
committed a clear error in judgment.” United States v. Rich-
ard, 504 F.3d 1109, 1113 (9th Cir. 2007) (quoting United
States v. Hernandez, 27 F.3d 1403, 1408 (9th Cir. 1994))
(internal quotation marks omitted). Failure to give an admoni-
tion against overemphasizing read back testimony is reviewed
for plain error where, as here, the defendant does not object
and “can lead to reversal only if prejudicial.” United States v.
Newhoff, 627 F.3d 1163, 1167 (9th Cir. 2010).

  We recently addressed partial read backs of testimony in
Newhoff, in which we summarized our prior cases and
observed that:

    to avoid the inherent risk of undue emphasis from a
    readback: (1) preferably the readback or replay
    should take place in open court with all present; (2)
    the jury should ordinarily be provided with the wit-
    ness’s entire testimony, direct and cross-
    examination; and (3) the jury should be admonished
    to weigh all the evidence and not just one part.

Id. at 1168. In Newhoff, we held that the district court erred
in reading back one witness’s testimony without admonishing
the jury not to give it undue emphasis. Id. at 1167-68. In Rich-
ard, we considered the read back of only a portion of a wit-
                    UNITED STATES v. STINSON               10301
ness’s testimony and found error where the district court
required the jury to select only a portion of the witness’s testi-
mony and where that testimony was the core of the govern-
ment’s case. Richard, 504 F.3d 1113-15; see also United
States v. Hernandez, 27 F.3d 1403, 1408-09 (9th Cir. 1994).
But see Sandoval, 990 F.2d at 487 (partial read back was not
an abuse of discretion in light of other precautions).

   [21] Yet regardless of whether the district court erred in
permitting the partial read backs without additional precau-
tions, we would not reverse any such error unless it affected
the defendant’s substantial rights. Newhoff, 627 F.3d at 1169.
In Newhoff, we declined to reverse the conviction, despite the
district court’s plain error in failing to admonish, because
“several witnesses, not just the one whose testimony was read
back, put Newhoff in possession of the pistol.” Id. Similarly
in this case, the read back testimony was only a small amount
of the evidence showing Griffin and Stinson’s involvement in
the RICO conspiracy. We therefore conclude that the partial
read backs of testimony without additional precautions such
as an admonition did not affect Griffin and Stinson’s substan-
tial rights in light of other evidence presented and therefore do
not warrant reversal.

                               M

   Griffin requested a special verdict form that asked the jury,
“Did the government prove beyond a reasonable doubt that
Defendant Robert Lee Griffin did not withdraw from the con-
spiracy charged in Count One before August 28, 1997?” The
district court modified the verdict form to read, “Did Defen-
dant Robert Lee Griffin withdraw from the conspiracy
charged in Count 1 before August 28, 1997?” The district
court also instructed the jury that “the government must prove
beyond a reasonable doubt that the defendant did not with-
draw from the conspiracy prior to August 28th, 1997.” Griffin
objected that the modified version of the special verdict form
10302              UNITED STATES v. STINSON
“may imply to the jury that the defendant has some burden of
proving the withdrawal.” The court overruled the objection.

  We treat verdict forms like jury instructions, see United
States v. Reed, 147 F.3d 1178, 1180 (9th Cir. 1998), the for-
mulation of which we review for abuse of discretion, see
United States v. Shipsey, 363 F.3d 962, 967 n.3 (9th Cir.
2004). Accordingly, we review a district court’s formulation
of a special verdict form for abuse of discretion.

   [22] Nothing in the special verdict form creates the impres-
sion that the burden was on Griffin. The form simply does not
address the burden of proof, and the court properly instructed
the jury that the government bore the burden on this point.
Juries are presumed to follow such instructions. Cardenas-
Mendoza, 579 F.3d at 1030. As a result, we conclude that the
district court operated well within its discretion when it chose
the wording of the special verdict form on withdrawal.

                              III

  Accordingly, we affirm the convictions of Griffin and Stin-
son on the RICO count and Stinson’s convictions on the
VICAR counts.

  AFFIRMED.